DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 06/23/2022 has been entered and made of record. This application contains 19 pending claims. 
Claims 1, 10, 13 and 18 have been amended.
Claim 9 is cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. 
In response to the remarks file on 6/23/22, the applicant argued that “mended claim 1 is not anticipated by Conrad. Conrad discusses configuring its system using the dielectric constant of the particles to possibly distinguish an object being counted/detected, such as a seed, from dirt, chaff, seed fragments, etc. This is different from using the reflected signals to actually detect a "size" of the elements moving past the output port of the system, or a "material" that the elements are comprised of. With the Conrad system, the moving element or object is generally known, because the Conrad system is being used with a seed depositing system in an agricultural application, so the Conrad system knows it is dealing with seeds. Conrad does not go so far as to say how its system can be modified to identify the size of the element being detected or a "material" of the element. 
The undersigned has carefully reviewed Figure 7, which the Examiner cited against dependent claim 9, and also its associated text in the Conrad reference. This embodiment shown in Figure 7 of Conrad is a "yield monitor" which is configured to use the outputs of two detectors to monitor seeds flowing as a "continuum", to help determine a flow rate of the seeds. As the Examiner will appreciate, this is not the same, or even similar, as configuring a signal processing subsystem to detect the size or material type of elements flowing past the output port, as called for in claim 1. For at least this reason, reconsideration and withdrawal of this rejection, with respect to claim 1 and its dependents, is respectfully requested”.

However, the examiner respectfully disagrees with the above argument because beside of seed flow in an agricultural planter, crop yield on a combine harvester, abstract of Conrad discloses “electromagnetic energy sensor which generates output signals upon the quantitative and/or qualitative detection of the flow of various substances including solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances”. In fig. 1 and 4 Conrad only show a single particle being detected. The examiner, used fig. 7 to point out that Conrad can determine a plurality of the particle at the same time. Conrad discloses to detect discrete individual particles which should anticipated the limitation. Furthermore, the amended limitation (or cancelled claim 9) does not required to detect particles at the same time. Fig. 7 and 10 show that Conrad can determine a plurality at the same time.
See Claim rejection below for new amended claims 13 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 13, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Conrad et al (US 6208255, hereinafter Conrad).

Regarding to claim 1, Conrad discloses a system for detecting characteristics of a moving element (fig. 11, abreact discloses solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances … may be used for monitoring a variety of flowing substances, for example, seed flow in an agricultural planter, crop yield on a combine harvester, and flow rates of liquids or gaseous fluids through conduits), comprising:
 a tubular housing having a tubular first portion having a first end and a second end (fig.11[92]) the first end forming an input port (fig.11 shows 92 with input port where 90 is mounted) and the second end forming an output port (fig.11 shows 92 with second end met 32); 
a source of wireless electromagnetic energy which projects a wireless electromagnetic energy signal (fig.11 shows radiation source 90), travelling in a first direction (fig.11 diode 90 sending signal into the analyte as a first direction), into the input port and through an interior area defined by the tubular first portion of the tubular housing (fig. 1 and 11[32]); and 
a signal processing subsystem (fig.2[52]) configured to detect at least one characteristic of the wireless electromagnetic energy signal after the wireless electromagnetic energy signal has been turned into a reflected wireless electromagnetic energy signal as a result of being reflected (col. 13 lines 3-25), in a second direction opposite to the first direction (fig.11 shows 90 acting as both the electromagnetic energy source (24) and electromagnetic energy detector (26). Thus, the detector would receive the return signal opposite direction with the source signal), through the interior area of the tubular first portion (fig.1[32]), after interacting with an element moving past the output port of the housing (col. 3 lines 53-66).
wherein the signal processing subsystem (fig.2[52]) is configured to detect a plurality of the reflected wireless electromagnetic energy signals corresponding to a plurality of the elements which interact with a plurality of the transmitted wireless electromagnetic energy signals, wherein the reflected wireless electromagnetic energy signals form a burst of signals, and to detect from the burst of signals at least one of size or material of the plurality of elements (fig. 7 shows a plurality of analytes passing through the detected area. While fig. 1 and 4 illustrate a single particle passing through the electromagnetic source, fig. 7 and 10 show a plurality of particles being evaluate for size or material when passing through the electromagnetic source, and col. 10 lines 50-52 discloses determining flow rates of discreet or individual particles separated by a measurable time period).

Regarding to claim 13, Conrad discloses a system for detecting characteristics of a moving element (fig. 11, abreact discloses solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances … may be used for monitoring a variety of flowing substances, for example, seed flow in an agricultural planter, crop yield on a combine harvester, and flow rates of liquids or gaseous fluids through conduits), comprising: 
a tubular T-shaped housing (fig. 11) having tubular first and tubular second housing portions arranged non-parallel to one another (fig.11[92, 16]); 
the tubular first housing portion (fig.11[92]) including a first port into which a wireless electromagnetic signal is transmitted (fig.11 shows 92 with input port where 90 is mounted); 
the tubular second housing portion (fig.11[16]) including an opening in a wall portion (fig.11[33]) thereof in communication with the first port (fig.11[92]); 
the tubular second housing portion (fig.11[16]) including a second port (fig.11[16] top) and a third port (fig.11[16] bottom) longitudinally aligned with one another to form a straight path through the tubular second housing portion, the opening in the wall portion being disposed at an intermediate portion of the tubular second housing portion (fig. 11 shows wall 33 having the opening for first housing portion 92); 
the interior dimensions of the tubular first and second housing portions being just slightly larger than a maximum size of the moving element (abstract discloses to detect solid particles flowing as discrete individual particles or as a continuum, fig. 1 and 4 shows the size of the tubes slightly larger than the particle);
a source of wireless electromagnetic energy (fig.11 shows radiation source 90) which projects wireless electromagnetic energy into the first port of the tubular first housing portion towards the opening; and 
a signal processing subsystem (fig.2[52]) which detects at least one characteristic of the wireless electromagnetic energy after the wireless electromagnetic energy has interacted with an element travelling through the tubular second housing portion and been reflected back as a reflected wireless electromagnetic energy signal to the first port of the tubular first housing portion (col. 3 lines 53-66 and col. 13 lines 3-25).

Regarding to claim 2, Conrad discloses the system of claim 1, wherein the tubular housing (fig.11[92])  further comprises a tubular second portion (fig.11[16]) arranged perpendicular to the tubular first portion (fig.11[92]), and including an input port (fig.11[16] top) at one end and an output port at its opposing end (fig.11[16] bottom), and wherein the input port is configured to receive the element (fig.11[16] top received analyte 14 as shown in fig. 1), and the output element is configured to allow the element to exit the tubular second portion (fig.1 shows 14 exit out at [16] bottom).

Regarding to claim 7, Conrad discloses the system of claim 1, wherein the signal processing subsystem is configured to detect a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to a velocity of the element (col. 13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency (period related to frequency) related to the velocity of the material being detected).

Regarding to claim 15, Conrad discloses the system of claim 13, wherein the wherein the signal processing subsystem is configured to detect at least one of: 
a magnitude of the reflected wireless electromagnetic energy signal, and wherein the magnitude is correlated to at least one of a size, a shape or a material property of the element (col. 3 lines 53-57); or 
a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to at least one of a velocity or an acceleration of the element as the element travels past the opening in the wall portion of the tubular second housing portion (Col.13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency related to the velocity of the material being detected). 


Regarding to claim 18, Conrad discloses a method for detecting characteristics of a moving element (abstract discloses discrete individual particles or as a continuum), comprising travelling through free space (fig. 11), the method comprising: 
projecting wireless electromagnetic energy (fig.11 shows radiation source 90) into an input port of a tubular housing towards an output port of the tubular housing (fig.11 shows radiation source 90 to 92), wherein a moving element (14) moves in free space past the output port; 
using a signal processing subsystem (fig.2[52]) to receive the wireless electromagnetic energy after the wireless electromagnetic energy has travelled through the output port, and has interacted only with the moving element (discrete individual particles or as a continuum), and has been reflected back only by the moving element as a wireless reflected electromagnetic energy signal through the tubular housing back to the input port (col. 13 lines 3-25); and 
using the signal processing subsystem to analyze the wireless reflected electromagnetic energy signal to detect at least one characteristic of the moving element (col. 3 lines 53-66).

Regarding to claim 19, Conrad discloses the method of claim 18, wherein using the signal processing subsystem to analyze the wireless reflected electromagnetic energy signal comprises using the signal processing subsystem to analyze a magnitude of the wireless reflected electromagnetic energy signal, wherein the magnitude is indicative of a size, a shape or a material property of the moving element (col. 3 lines 53-57).

Regarding to claim 20, Conrad discloses the method of claim 18, wherein using the signal processing subsystem to analyze the wireless reflected electromagnetic energy signal comprises using the signal processing subsystem to detect a period of the wireless electromagnetic energy signal, wherein the period is correlated to at least one of a velocity or an acceleration of the element as the element travels past the output port (col. 3 lines 53-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 10-11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad.

Regarding to claim 3, Conrad discloses the system of claim 1, wherein the tubular first portion comprises a square shape.
Conrad does not disclose the tubular first portion comprises a square shape. However, It would have been an obvious matter of design choice to have the tubular first portion comprises a square shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Regarding to claim 4, Conrad discloses the system of claim 2, wherein the tubular second portion comprises a square cross-sectional shape.
Conrad does not disclose the tubular second portion comprises a square cross-sectional shape. However, It would have been an obvious matter of design choice to have second portion comprises a square cross-sectional shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Regarding to claim 5, Conrad discloses the system of claim 4, wherein the tubular second portion is larger in cross-sectional area than a cross-sectional dimension of the element, to enable passage of the element unimpeded through the tubular second portion (fig. 1 and 11 shows the tubular second portion is larger in cross-sectional area than a cross-sectional dimension of the element).

Regarding to claim 6, Conrad discloses the system of claim 1, wherein the signal processing subsystem is configured to detect a magnitude of the reflected wireless electromagnetic energy signal, and wherein the magnitude is correlated to a diameter of the element (col. 3 lines 53-57 discloses the amplitude of the source depends on the size of the analyte to be detected. Furthermore, fig. 4 and 5 shows the response signal detected by the sensor which is the reflected signal of fig. 11. It would have necessitated that the size of the reflected signal proportional to the size of the particle and base on the duration of the signal a POSITA would easily to determine the diameter of the particle which is merely a matter of use).

Regarding to claim 8, Conrad discloses the system of claim 1, except wherein the signal processing subsystem is configured to detect a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to an acceleration of the element.
However col.13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency related to the velocity of the material being detected. 
Therefore at the time before the effective filing date, it would be obvious to a POSITA to obtain the acceleration since the acceleration of the element is related to the velocity of the element.

Regarding to claim 10, Conrad discloses the system of claim 1, wherein the signal processing subsystem is further configured to associate the peak point of each one of the reflected wireless electromagnetic energy signals with a position of the element that produced the reflected wireless electromagnetic energy signal, and to use the peak point to help determine a position of the element position in space, and from the position in space of each element, to determine at least one of velocity and acceleration of the elements (as the microwave signal acts on the particle which would result a reflected signal, no reflection signal no particle. Therefore the magnitude of the reflect signal proportional to the size or shape of the particle. fig. 4 and 5 show the responses of the sensor with respect to time. Therefore, the processing system would capable of determine a position of the element position in space, and from the position in space of each element, to determine at least one of velocity and acceleration of the elements).

Regarding to claims 11 and 16, Conrad discloses the system of claims 2 and 13 respectively above, wherein the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
Conrad does not disclose the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
However, it would have been obvious to a person having an ordinary skill in the art to have the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port in order to achieve a same expected result. It is noted that no criticality has been demonstrated in the specification regarding the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port therefore it is merely a matter of design choice.

Regarding to claim 14, Conrad discloses the system of claim 13, wherein the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape.
Conrad does not disclose the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape. However, It would have been an obvious matter of design choice to have the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad as applied to claims 2 and 13 above, and further in view of David Pozar (provided by applicant).

Regarding to claims 12 and 17, Conrad discloses the system of claims 2 and 13 respectively, except further comprising a first termination impedance coupled to the first end of the tubular first portion, a second termination impedance coupled to the input port of the tubular second portion, and a third termination impedance coupled to the output port of the tubular second portion.
David Pozar discloses the termination impedance for port 1-3 of a T-junction.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to have matching impedance at each port of a T junction in order to provide lossless transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863